DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 22-26, 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/22/22.

Claim Objections
Claims 1-21, 27 are objected to because of the following informalities:  

Claim 15, line 1 “the molar ratio”, should be amended to “a molar ratio”.

Claim 15, line 2 “the content”, should be amended to “a content”.

Claim 16, line 1 “the molar ratio”, should be amended to “a molar ratio”.

Claim 17, line 1 “the content”, should be amended to “a content”.

	Claim 19 recites: “a cation type is one of an ammonium type and a proton type”. It is unclear if the phrase meant to be Markush language, i.e., reciting alternatives, or the claim requires all types of the cations recited in Claim 19.  The examiner interprets the phrase being a Markush language, i.e., the cation type are selected from the group consisting of…”. Clarification is requested.
	
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 15-21 all use the words “CHA-type”.  This is unclear because it is unclear what makes up a CHA-type of zeolite.

	Claim 17, line 2 “in CHA-type zeolite” should be amended to “of CHA-type zeolite” because this claim is describing the amount of silanol group per mass of CHA.
	Claim 19, line 1 “cation type” is unclear because it is unclear if all “cation type” materials include cations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15, 16, 18, 19, 20, 21, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull (WO 2010/054034).
	“The Examiner has provided a machine translation of CN 10845628.  The citation of the prior art in this rejection refers to the machine translation.”
	Bull describes a Chabazite zeolite having a low silica to alumina ratio (SAR) (title).  The low SAR chabazite has a low alkali content that can be below 5 (para. 6).  More specifically, Bull teaches that the alkali content of the CHA zeolite can have less than 0.5 wt%, less than 0.1 wt% or less than 0.05 wt % (para. 37).    
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.
The composition is used to reduce NOx (abstract).

	As to Claim 16, Bull teaches that synthesis of the Chabazite sieve can use “one or more of sodium, potassium and trimethyl ammonium ion” (para. 34).  Since the process can use sodium instead of the other two options, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the mixture can include just sodium and no potassium at all.  The ratio of sodium/potassium in that case would be zero.

	As to Claim 18, this claim is a product-type claim and this method steps are product-by-process-type claim.
	 Therefore, although Bull does not explicitly teach crystallizing the CHA sieve using N, N, N-trialkylcyclohexylammonium cations as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that (reference) meets the requirements of the claimed product, (reference) clearly meets the requirements of the present claim.

	As to Claim 19, Bull teaches that the CHA is modified by a NH4+ protons (para. 60).

	As to Claim 20, Bull teaches that the catalyst is modified by either Pt or Cu (para. 46 and 37).

	As to Claim 21, Bull teaches that the metal can be supported as a washcoat, outside of the zeolite (para. 46).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bull as applied to claim 15 above, and further in view of Hidekazu, et al. (CN 108455628).
Hidekazu describes a catalyst for SCR for NOx reduction (pg. 2, lines 1-2 of English translation).  The reference explains that when the SIO2/Al2O3 is low, such as less than 5, the silanol tends to decrease (pg. 3, lines 39-41, “Therefore, SiO2/Al2O3 zeolites with a ratio of less than 5 [hereafter also referred to as ‘low silica zeolites’] . . . the amount of silanol tends to decrease”).  Therefore, the useable SiOH amounts in the CHA sieve can range from 1.5 x 1020 /g or less to greater than 0 pieces/g (pg. 4, lines 23-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ SiOH to CHA in an amount of 1.5 x 1020 /g or less to greater than 0 pieces/g, as taught by Hidekazu for use with Bull because this amount is known to be effective for use in NOx reduction SCR catlaysts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
December 14, 2022